DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 9/30/2022, is acknowledged. Claim 1 is amended. Claims 31 – 35 are newly entered. Claims 1, 6 – 16, and 31 – 35 are currently pending in the application and under consideration for this office action.

Claim Objections
Claims 1 and 31 objected to because of the following informalities:
Regarding claim 1, the Examiner requests Applicant amend “removing cracks on edge of the middle composite structure” on line 11 to “removing cracks on edges of the middle composite structure” to correct what appears to be a typographical error.
Regarding claim 31, the Examiner requests Applicant make the same amendment as suggested above for claim 1, the typographical error appearing on line 11 of claim 31 as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 – 9, and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Cu/C composites with a good combination of hardness and electrical conductivity fabricated from Cu and graphite by accumulative roll-bonding”, 2016. Materials and Design, Vol 110, pp 124-129 (“Yao”; of record) in view of “High Strength and Ductility of Ultrathin Laminate Foils Using Accumulative Roll Bonding and Asymmetric Rolling”, 2015. Metallurgical and Materials Transactions A, vol 46A, pp 869-879 (“Yu”), US 2015/0135791 (“Ma”), US 2018/0057944 (“Mohammadian”; of record), US 2011/0233816 (“Liu”; of record), “Investigation of the Microstructure and the Mechanical Properties of Cu-NiC Composite Produced by Accumulative roll Bonding and Coating Processes”, 2015. Journal of Materials Engineering and Performance, Vol 24, pp 4746-4754 (“Shabani”; of record) and “Growth of Intermetallic Phases in Al/Cu Composites at Various Annealing Temperatures During the ARB Process, 2011. Met. Mater. Int., Vol 18, No 1, pp 1-6 (“Hsieh”; of record).
Regarding claim 1, Yao teaches a method for making an alloy matrix composite (P 125, C 1, Par 2, L 21-22), comprising: providing a metal matrix composite (P 127, C 1, Par 3, L 1-2; Cu/C composite), wherein the metal matrix composite comprises at least one metal body (Cu) and at least one reinforcement body (carbon materials including carbon nanotubes and graphene) (P 125, C 1, Par 1, L 21-22 as well as P 124, C 2, Par 2, L 1-3); rolling the metal matrix composite to obtain a middle composite structure (P 125, C 2, Par 2, L 13-15; Accumulative Roll Bonding); and repeatedly folding and rolling the middle composite structure to obtain a second composite structure (P 125, C 2, Par 2, L 9-21).
The Examiner notes that although Yao initially teaches that carbon material is spread over half of the top surface of the metal body (P 125, C 2, Par 2, L 6-9), after an initial round of folding and rolling the material, a metal matrix composite would be obtained wherein the reinforcement body is present in the metal body. Thus, Yao teaches the step of providing a metal matrix composite, wherein the metal matrix composite comprises at least one metal body and at least one reinforcement body in the metal body.
Further, with respect to the thickness of the metal matrix composite, Yao does not explicitly teach a thickness which overlaps or falls within the range of “about 0.08 mm” which is presently claimed. Rather, Yao teaches that sheets with 1 mm in thickness are used to form the metal matrix composite (P 125, Col 2, Par 2, L 1-2). Yao teaches that initially the strip/sheet is folded in half with the reinforcement body present within, and rolled with no reduction in thickness (P 125, Col 2, Par 2, L 9-13). Thus, the thickness of the obtained metal matrix composite would be approximately 2 mm. It is noted that Yao does not teach against modification of the taught thickness.
Yu teaches a study concerning the production of microparts by microforming of sheets/foils through accumulative roll bonding (Abstract). Yu teaches that the thickness of a metal sheet/foil material to be roll bonded may begin at approximately 300 microns (0.3 mm) (S II, Par 1, L 1-2). Further, Yu teaches that accumulative roll bonding may be used to produce articles having thickness of 45 microns (0.045 mm) that have a reduced size (thickness) effect during microforming (S V, Par 1, L 1-6) – meaning that a reduction in thickness of the product does not correspond to a decrease in tensile and fracture properties (S IV-C, Par 1, L 18-30). Further, Yu teaches that there is an interest in miniaturization of products enabling product functions to be implemented in microscale geometries (S 1, Par 1, L 1-4), whereby thinner foils are required for the forming of these smaller microparts, but should still retain the required strength to maintain structural stability (S 1, Par 1, L 6-9). Yu further references studies done where substrate thickness was decreased all the way to 10 microns, in one example (S 1, Par 1, L 16-23).
It would have been obvious to an ordinarily skilled artisan, based on the teachings of Yu, to modify the thickness of the metal matrix composite to be accumulative roll bonded by the method of Yao, such that a starting thickness of the composite is in the range of 300 microns or less, as low as 10 microns. There is interest in the art in minimizing product thickness to form miniaturized, microformed parts, and accumulative roll bonding processes such as that taught by Yao have been identified as processes where a reduced size effect may be experienced during manufacture, such that a decrease in thickness does not correspond to a decrease in tensile or fracture properties of the material. Thus, the method of Yao is suitable for manufacture of ultra-thin products.
The Examiner notes that the claimed starting thickness of the metal matrix composite, about 0.08 mm, is equivalent to about 80 microns, and thus falls within the range of modified Yao. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Modified Yao does not explicitly teach removing cracks on the edges of the middle composite structure.
Ma teaches a method of rolling ultrathin metal alloy tapes (Title). Ma teaches that it is conventionally known to remove crack sources on edges of the thin tape by frequently trimming the edges ([0006]; [0018]; [0021]; [0031]; [0033]).
It would have been obvious to an ordinarily skilled artisan to trim the edges of the middle composite structure in order to remove crack sources. Such a process is conventionally known in the art and can be completely frequently during manufacture to ensure removal of cracks.
Regarding the exact number of repetitions of folding and rolling the middle composite structure to obtain the alloy matrix composite, Yao teaches that the cycle of folding and rolling is repeated to the intended N, wherein samples with N = 1, 5, 10, 15, 20, 25, 30 were fabricated (P 125, C 2, Par 2, L 15-18). Thus, Yao teaches a repetition range of 1-30 cycles. Seeing as repeating the steps of folding and rolling 8 times as claimed falls within the range taught by Yao, a prima facie case of obviousness exists (MPEP 2144.05 I).
Yao does not explicitly teach that the at least one metal body is made of aluminum, silver, or gold.
Mohammadian teaches a multilayer metal-matrix composite and manufacturing method thereof ([0002]). The multilayer metal-matrix composite contains a core sheet reinforced with ceramic reinforcements ([0006], L 4-12; Fig. 2, 201). The Examiner asserts that this core sheet taught by Mohammadian is analogous to the metal body of the instant claim and the Cu metal body taught by Yao, and the ceramic reinforcements are analogous to the reinforcement body of the instant claim. Further, Mohammadian teaches that this core sheet may be comprised of metals such as aluminum, iron, nickel, gold, copper, tin, titanium, cobalt, magnesium, platinum, palladium, zirconium, silver, beryllium, an aluminum alloy, an iron based alloy, magnesium alloy, platinum alloy, palladium alloy, zirconium alloy, steel, brass, a silver alloy, a beryllium alloy, a super alloy, or any combinations thereof ([0007]). Further, Mohammadian teaches a similar manufacturing method to that of Yao in that the core sheet is subject to an accumulative roll bonding (ARB) process ([0009]; Fig. 1, 105).
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). As Yao teaches the method of the instant claim except that a metal body of copper rather than aluminum/silver/gold, and Mohammadian teaches a similar method wherein a metal body (core sheet) may be comprised of aluminum/silver/gold as well as copper, an ordinarily skilled artisan would have found it obvious to substitute the copper metal body taught by Yao for an aluminum/silver/gold one, with the expectation that the composite would still be formed in substantially the same manner and structure.
Yao does not explicitly teach that the at least one reinforcement body comprises a plurality of carbon nanotubes joined end to end by van der Waals attractive force and extend substantially along a same direction.
Liu teaches a carbon nanotube film, wherein the carbon nanotubes within the film are arranged substantially along the same direction and parallel to the surface of the carbon nanotube film ([0055]). Liu teaches that the ends of each carbon nanotube are joined to another end of an adjacent carbon nanotube arranged substantially along the same direction by van der Waals attractive force ([0055]). Further, Liu teaches that carbon nanotube films of this structure have good thermal and electrical conductivity properties along the direction of the aligned carbon nanotubes, and can be used in many different fields ([0006]).
It would have been obvious to an ordinarily skilled artisan to combine the teachings of Liu into Yao and provide a carbon nanotube film comprising a plurality of carbon nanotubes joined end to end by van der Waals attractive force, extending substantially along a same direction as the reinforcement body of the alloy matrix composite. Carbon nanotube films of this structure have good thermal and electrical conductivity properties along the direction of the aligned carbon nanotubes.
Yao does not explicitly teach placing an alloying element layer on a surface of the metal matrix composite to obtain a first composite structure.
Shabani teaches a method for making an alloy matrix via accumulative roll bonding (P 4746, C 2, Par 3, L 1-3). Shabani teaches that the method includes depositing an alloying layer of nickel onto a copper base structure prior to roll bonding (P 4747, C 1, Par 1, L 17-21). Furthermore, Shabani teaches that the inclusion of nickel as an alloying element acts as a reinforcement to the copper base, impedes dislocation motion, and causes the generation of additional dislocations around nickel particles, thereby strengthening the material and reducing elongation (P 4751, C 1-2, factor (1) as well as the Abstract).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Shabani into Yao and place an alloying element layer of nickel onto a surface of the copper metal matrix composite, to obtain a first composite structure. The nickel alloying layer would strengthen the final material and reduce elongation. To be clear, the ordinarily skilled artisan would find it obvious to include the nickel of Shabani into the Cu/C composite of Yao because Shabani teaches that improvement in the mechanical properties of the composite sample (note: a Cu based composite) was more noticeable due to the reinforcing effect of nickel particles (Abstract).
Therefore, it would be prima facie obvious to the ordinarily skilled artisan at the time the invention was effectively filed to include the nickel of Shabani as additional reinforcing materials to the Cu based composite of Yao so as to achieve improved mechanical properties.
Yao, Mohammadian, Liu, and/or Shabani do not explicitly teach annealing the second composite structure to obtain the alloy matrix composite.
Hsieh teaches an annealing treatment at 300°C or 400°C for 2 hours (Section 2.1, Par 3, L 1-3) of a copper-aluminum composite material formed through accumulative roll bonding (Section 2.1, Par 2, L 1-6). Further, Hsieh does not teach nor suggest that the composite material is deformed during the annealing treatment.
Hsieh teaches that the result of this annealing treatment is the formation of intermetallic phases at grain boundaries (Section 3.2; Fig. 12). Incorporating the step of annealing into the method taught by Yao in view of Mohammadian, Liu, and Shabani would serve the same function that is taught by Hsieh, and would result in a similar outcome – the growth of intermetallic phases at the boundaries of the components.
Thus, the prior art of record contains all of the claimed elements of the instant claim. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and an ordinarily skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). 
Thus, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hsieh into Yao, Mohammadian, Liu, and Shabani and anneal the second composite structure, without simultaneous physical deformation, to obtain the alloy matrix composite so as to achieve a composite material with improved mechanical properties (Shabani, Abstract) and good dispersion of the reinforcement materials (Yao, P 124, C 2, L 1-5). Notably, the dispersion of reinforcement particles is recognized as a problem in the art (Yao, P 125, C 1, lines 23-25).
Modified Yao does not explicitly teach that no pores exist in the alloy matrix composite.
Shabani teaches that reducing the porosity of the composite produced by an ARB process is an important factor in improving the elongation when increasing the number of ARB cycles (P 4751, C 1, Par 3, L 15-22). Thus, an ordinarily skilled artisan would be motivated to increase the number of ARB cycles, thereby eliminating pores in the composite in order to improve the elongation of the composite.
Regarding claim 6, Liu teaches that during manufacture of the carbon nanotube film, the carbon nanotube segments are initially drawn out end-to-end by a drawing tool, and subsequent carbon nanotubes are drawn out by van der Waals attractive forces between the ends of the following carbon nanotubes and the initially drawn carbon nanotubes ([0035]). Thus, Liu teaches a drawn carbon nanotube film.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to combine the teachings of Liu into Yao and provide a carbon nanotube film comprising a plurality of carbon nanotubes joined end to end by van der Waals attractive force, extending substantially along a same direction as the reinforcement body of the alloy matrix composite. Carbon nanotube films of this structure have good thermal and electrical conductivity properties along the direction of the aligned carbon nanotubes.
Regarding claim 7, Shabani teaches that nickel is electroplated onto the surface of the copper metal body (P 4747, C 1, Par 1, L 17-21). A person having ordinary skill in the art would have concluded that this electroplating would result in the formation of a layer of nickel on the surface of the copper. 
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Shabani into Yao and place an alloying element layer of nickel onto a surface of the copper metal matrix composite, to obtain a first composite structure. The nickel alloying layer would strengthen the final material and reduce elongation.
Thus, the modified method taught by Yao in view of Mohammadian, Liu, Shabani and Hsieh teaches stacking the alloying element layer, nickel, on the surface of the metal matrix composite.
Regarding claim 8, Shabani teaches plating the alloying element layer on the surface of the metal matrix composite by electroplating (P 4747, C 1, Par 1, L 17-21).
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Shabani into Yao and place an alloying element layer of nickel onto a surface of the copper metal matrix composite, to obtain a first composite structure. The nickel alloying layer would strengthen the final material and reduce elongation.
Regarding claim 9, Shabani teaches placing an alloying element layer on a surface of the metal matrix composite, as discussed in the rejection of claim 1 previously.
Yao teaches that the metal matrix composite is folded (P 125, C 2, Par 2, L 9), and that a layer of graphite is provided between the folded matrix (P 125, C 2, Par 2, L 9-10), prior to rolling. Thus, the combination of Yao and Shabani would teach that placing an alloying element layer on a surface of the metal matrix composite, comprises: folding the metal matrix composite and providing the alloying element layer between the folded metal matrix composite.
Regarding claim 11, Yao teaches that the second composite structure comprises a plurality of sandwiched structures (P 125, C 2, Par 2, L 9-12; Fig. 1), the plurality of sandwiched structures is stacked one by one (Fig. 4).
Regarding claim 12, Shabani teaches sandwiched structures, wherein each structure comprises two layers of the metal matrix composite, and the alloy element layer is sandwiched between the two layers of the metal matrix composite (P 4747, C 1, Par 2, L 1-6; Fig. 2).
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Shabani into Yao and place an alloying element layer of nickel onto a surface of the copper metal matrix composite. The nickel alloying layer would strengthen the final material and reduce elongation.
Regarding claim 13, Hsieh teaches that the composite structure is annealed at 300°C or 400°C (Section 2.1, Par 3, L 1-3). These temperatures fall within the claimed range of about 100°C to about 600°C. 
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hsieh into Yao as modified by Mohammadian, Liu, and Shabani and anneal the second composite structure to obtain the alloy matrix composite. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). 
Hsieh teaches that the result of this annealing treatment is the formation of intermetallic phases at grain boundaries (Section 3.2; Fig. 12). Incorporating the step of annealing into the method taught by Yao in view of Mohammadian, Liu, and Shabani would serve the same function that is taught by Hsieh, and would result in a similar outcome – the growth of intermetallic phases at the boundaries of the components.
Regarding claim 14, Hsieh teaches that the composite structure is annealed for 2 hours (Section 2.1, Par 3, L 1-3). This annealing time falls within the claimed range of about 1 hour to about 24 hours.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hsieh into Yao and anneal the second composite structure to obtain the alloy matrix composite. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). 
Hsieh teaches that the result of this annealing treatment is the formation of intermetallic phases at grain boundaries (Section 3.2; Fig. 12). Incorporating the step of annealing into the method taught by Yao in view of Mohammadian, Liu, and Shabani would serve the same function that is taught by Hsieh, and would result in a similar outcome – the growth of intermetallic phases at the boundaries of the components.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Yu, Ma, Mohammadian, Liu, Shabani,  and Hsieh  as applied to claim 1, further evidenced by “Ultra-Fine Grained Bulk Steel Produced by Accumulative Roll-Bonding (ARB) Process”, 1999. Scripta Materialia, Vol 40, No 7, pp 795-800 (“Tsuji”; of record).
Regarding claim 10, Yao teaches that the top surface of the Cu strip is wire-brushed before the ARB process begins (P 125, C 2, Par 2, L 6-7). Yao also teaches that this step is repeated prior to every pass of the composite material through the rollers (P 125, C 2, Par 2, L 15-17). 
Yao’s wire-brushing meets the broadest reasonable interpretation of the claimed ‘roughening’. However, in the interest of compact prosecution, the teachings of Tsuji are provided to further evidence that the ordinarily skilled artisan would appreciate the wire-brushing of Yao to accomplish ‘roughening’.
Tsuji teaches that wire-brushing, for roughening, is done to the layers of an ARB composite material in order to achieve good bonding (Experimental, Par 1, L 7-8). 
Thus, Yao teaches roughening a surface of the middle composite structure before repeatedly folding and rolling the middle composite structure. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Yu, Ma, Mohammadian, Liu, Shabani,  and Hsieh  as applied to claim 1, further in view of US 2010/0282495 (“Uno”; of record).
Regarding claim 15, none of Yao, Yu, Mohammadian, Liu, Shabani, nor Hsieh explicitly teach annealing the second composite structure in argon gas.
Uno teaches a method for heat treating a copper wire ([0091]). Uno teaches that heat treatment is conducted under an insert atmosphere, such as by using argon gas, in order to prevent oxidation ([0102]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Uno and conduct annealing in argon gas. Annealing in this inert atmosphere would prevent oxidation of the workpiece.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Cu/C composites with a good combination of hardness and electrical conductivity fabricated from Cu and graphite by accumulative roll-bonding”, 2016. Materials and Design, Vol 110, pp 124-129 (“Yao; of record) in view of “High Strength and Ductility of Ultrathin Laminate Foils Using Accumulative Roll Bonding and Asymmetric Rolling”, 2015. Metallurgical and Materials Transactions A, vol 46A pp 869-879 (“Yu”), US 2015/0135791 (“Ma”), US 2018/0057944 (“Mohammadian”; available as prior art under 102(a)(2) and of record), US 2011/0233816 (“Liu”; of record), “Study on the microstructure and mechanical properties of multilayer Cu/Ni composite processed by accumulative roll bonding”, 2012. Materials Science & Engineering A, No 559, pp 759-764 (“Tayyebi”; of record), and “Growth of Intermetallic Phases in Al/Cu Composites at Various Annealing Temperatures During the ARB Process”, 2011. Met. Mater. Int., Vol 18, No 1, pp 1-6 (“Hsieh”; of record).












Regarding claim 1, Yao teaches a method for making an alloy matrix composite (P 125, C 1, Par 2, L 21-22), comprising: providing a metal matrix composite (P 127, C 1, Par 3, L 1-2; Cu/C composite), wherein the metal matrix composite comprises at least one metal body (Cu) and at least one reinforcement body (carbon materials including carbon nanotubes and graphene) (P 125, C 1, Par 1, L 21-22 as well as P 124, C 2, Par 2, L 1-3); rolling the metal matrix composite to obtain a middle composite structure (P 125, C 2, Par 2, L 13-15; Accumulative Roll Bonding); and repeatedly folding and rolling the middle composite structure to obtain a second composite structure (P 125, C 2, Par 2, L 9-21).
The Examiner notes that although Yao initially teaches that carbon material is spread over half of the top surface of the metal body (P 125, C 2, Par 2, L 6-9), after an initial round of folding and rolling the material, a metal matrix composite would be obtained wherein the reinforcement body is present in the metal body. Thus, Yao teaches the step of providing a metal matrix composite, wherein the metal matrix composite comprises at least one metal body and at least one reinforcement body in the metal body.
Further, with respect to the thickness of the metal matrix composite, Yao does not explicitly teach a thickness which overlaps or falls within the range of “about 0.08 mm” which is presently claimed. Rather, Yao teaches that sheets with 1 mm in thickness are used to form the metal matrix composite (P 125, Col 2, Par 2, L 1-2). Yao teaches that initially the strip/sheet is folded in half with the reinforcement body present within, and rolled with no reduction in thickness (P 125, Col 2, Par 2, L 9-13). Thus, the thickness of the obtained metal matrix composite would be approximately 2 mm. It is noted that Yao does not teach against modification of the taught thickness.
Yu teaches a study concerning the production of microparts by microforming of sheets/foils through accumulative roll bonding (Abstract). Yu teaches that the thickness of a metal sheet/foil material to be roll bonded may begin at approximately 300 microns (0.3 mm) (S II, Par 1, L 1-2). Further, Yu teaches that accumulative roll bonding may be used to produce articles having thickness of 45 microns (0.045 mm) that have a reduced size (thickness) effect during microforming (S V, Par 1, L 1-6) – meaning that a reduction in thickness of the product does not correspond to a decrease in tensile and fracture properties (S IV-C, Par 1, L 18-30). Further, Yu teaches that there is an interest in miniaturization of products enabling product functions to be implemented in microscale geometries (S 1, Par 1, L 1-4), whereby thinner foils are required for the forming of these smaller microparts, but should still retain the required strength to maintain structural stability (S 1, Par 1, L 6-9). Yu further references studies done where substrate thickness was decreased all the way to 10 microns, in one example (S 1, Par 1, L 16-23).
It would have been obvious to an ordinarily skilled artisan, based on the teachings of Yu, to modify the thickness of the metal matrix composite to be accumulative roll bonded by the method of Yao, such that a starting thickness of the composite is in the range of 300 microns or less, as low as 10 microns. There is interest in the art in minimizing product thickness to form miniaturized, microformed parts, and accumulative roll bonding processes such as that taught by Yao have been identified as processes where a reduced size effect may be experienced during manufacture, such that a decrease in thickness does not correspond to a decrease in tensile or fracture properties of the material. Thus, the method of Yao is suitable for manufacture of ultra-thin products.
The Examiner notes that the claimed starting thickness of the metal matrix composite, about 0.08 mm, is equivalent to about 80 microns, and thus falls within the range of modified Yao. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Modified Yao does not explicitly teach removing cracks on the edges of the middle composite structure.
Ma teaches a method of rolling ultrathin metal alloy tapes (Title). Ma teaches that it is conventionally known to remove crack sources on edges of the thin tape by frequently trimming the edges ([0006]; [0018]; [0021]; [0031]; [0033]).
It would have been obvious to an ordinarily skilled artisan to trim the edges of the middle composite structure in order to remove crack sources. Such a process is conventionally known in the art and can be completely frequently during manufacture to ensure removal of cracks.
Regarding the exact number of repetitions of folding and rolling the middle composite structure to obtain the alloy matrix composite, Yao teaches that the cycle of folding and rolling is repeated to the intended N, wherein samples with N = 1, 5, 10, 15, 20, 25, 30 were fabricated (P 125, C 2, Par 2, L 15-18). Thus, Yao teaches a repetition range of 1-30 cycles. Seeing as repeating the steps of folding and rolling 8 times as claimed falls within the range taught by Yao, a prima facie case of obviousness exists (MPEP 2144.05 I).
Yao does not explicitly teach that the at least one metal body is made of aluminum, silver, or gold.
Mohammadian teaches a multilayer metal-matrix composite and manufacturing method thereof ([0002]). The multilayer metal-matrix composite contains a core sheet reinforced with ceramic reinforcements ([0006], L 4-12; Fig. 2, 201). The Examiner asserts that this core sheet taught by Mohammadian is analogous to the metal body of the instant claim and the Cu metal body taught by Yao, and the ceramic reinforcements are analogous to the reinforcement body of the instant claim. Further, Mohammadian teaches that this core sheet may be comprised of metals such as aluminum, iron, nickel, gold, copper, tin, titanium, cobalt, magnesium, platinum, palladium, zirconium, silver, beryllium, an aluminum alloy, an iron based alloy, magnesium alloy, platinum alloy, palladium alloy, zirconium alloy, steel, brass, a silver alloy, a beryllium alloy, a super alloy, or any combinations thereof ([0007]). Further, Mohammadian teaches a similar manufacturing method to that of Yao in that the core sheet is subject to an accumulative roll bonding (ARB) process ([0009]; Fig. 1, 105).
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). As Yao teaches the method of the instant claim except that a metal body of copper rather than aluminum/silver/gold, and Mohammadian teaches a similar method wherein a metal body (core sheet) may be comprised of aluminum/silver/gold as well as copper, an ordinarily skilled artisan would have found it obvious to substitute the copper metal body taught by Yao for an aluminum/silver/gold one, with the expectation that the composite would still be formed in substantially the same manner and structure.
Yao does not explicitly teach that the at least one reinforcement body comprises a plurality of carbon nanotubes joined end to end by van der Waals attractive force and extend substantially along a same direction.
Liu teaches a carbon nanotube film, wherein the carbon nanotubes within the film are arranged substantially along the same direction and parallel to the surface of the carbon nanotube film ([0055]). Liu teaches that the ends of each carbon nanotube are joined to another end of an adjacent carbon nanotube arranged substantially along the same direction by van der Waals attractive force ([0055]). Further, Liu teaches that carbon nanotube films of this structure have good thermal and electrical conductivity properties along the direction of the aligned carbon nanotubes, and can be used in many different fields ([0006]).
It would have been obvious to an ordinarily skilled artisan to combine the teachings of Liu into Yao and provide a carbon nanotube film comprising a plurality of carbon nanotubes joined end to end by van der Waals attractive force, extending substantially along a same direction as the reinforcement body of the alloy matrix composite. Carbon nanotube films of this structure have good thermal and electrical conductivity properties along the direction of the aligned carbon nanotubes.
Yao does not explicitly teach placing an alloying element layer on a surface of the metal matrix composite to obtain a first composite structure.
Tayyebi teaches a method for forming a multilayer Cu/Ni composite processed by accumulative roll bonding (S 1, Par 1, L 26-28). Tayyebi teaches that strips of nickel are placed onto strips of copper and stacked (S 2, Par 1, L 1-7). Moreover, Tayyebi teaches that a nickel and copper composite was chosen to be coupled due to the many applications and unique properties of the Cu/Ni couple (S 1, Par 1, L 26-28).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Tayyebi into Yao and provide alloying layers of nickel to the copper alloy matrix. The unique properties and many applications of coupled Cu/Ni material make it a desirable object to be fabricated.
Yao, Mohammadian, Liu, and/or Tayyebi do not explicitly teach annealing the second composite structure to obtain the alloy matrix composite.
Hsieh teaches an annealing treatment at 300°C or 400°C for 2 hours (Section 2.1, Par 3, L 1-3) of a copper-aluminum composite material formed through accumulative roll bonding (Section 2.1, Par 2, L 1-6). Further, Hsieh does not teach nor suggest that the composite material is deformed during the annealing treatment.
Hsieh teaches that the result of this annealing treatment is the formation of intermetallic phases at grain boundaries (Section 3.2; Fig. 12). Incorporating the step of annealing into the method taught by Yao in view of Tayyebi would serve the same function that is taught by Hsieh, and would result in a similar outcome – the growth of intermetallic phases at the boundaries of the components.
Thus, the prior art of record contains all of the claimed elements of the instant claim. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and an ordinarily skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). 
Thus, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hsieh into Yao, Mohammadian, Liu, and Tayyebi, and anneal the second composite structure, without simultaneous physical deformation, to obtain the alloy matrix composite so as to achieve a nickel and copper composite with many applications and unique properties (Tayyebi, S 1, Par 1, L 26-28) and good dispersion of the reinforcement materials (Yao, P 124, C 2, L 1-5). Notably, the dispersion of reinforcement particles is recognized as a problem in the art (Yao, P 125, C 1, lines 23-25).
Regarding claim 16, Yao, Mohammadian, Liu, nor Hsieh explicitly teach scrubbing the alloying element layer in the first composite structure to form a scrubbed surface; and folding the first composite structure in half with the scrubbed surface inside, after rolling the first composite structure and before repeatedly folding and rolling the middle composite structure.
Tayyebi teaches a method for forming a multilayer Cu/Ni composite processed by accumulative roll bonding (S 1, Par 1, L 26-28). Tayyebi teaches that all five strips of copper (the matrix element) and four strips of nickel (the alloying element) were degreased by acetone and scratch brushed before initial roll bonding (S 2, Par 1, L 3-5). The instant specification provides an example of scrubbing as being done by a wire brush (Instant Application: [0025]). An ordinarily skilled artisan would appreciate that the scratch brushing taught by Tayyebi and the scrubbing of the instant claim are equivalents. As this scratch brushing is done before initial rolling, the step is analogous to the scrubbing of the first composite structure of the instant claim, as the first composite structure is obtained before initial roll bonding.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Tayyebi into Yao and provide alloying layers of nickel to the copper alloy matrix. The unique properties and many applications of coupled Cu/Ni material make it a desirable object to be fabricated.
Yao teaches repeatedly folding and rolling the middle composite structure to obtain a second composite structure (P 125, C 2, Par 2, L 9-21). 
An ordinarily skilled artisan would understand the claimed step of “folding the first composite structure in half with the scrubbed surface inside, after rolling the first composite structure and before repeatedly folding and rolling the middle composite structure” to be the first step of repeatedly folding and rolling the middle composite structure, as it is a step of rolling and folding, and precedes additional folding and rolling steps. Thus, the combination of Yao and Tayyebi teach this limitation.

Claims 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over “Cu/C composites with a good combination of hardness and electrical conductivity fabricated from Cu and graphite by accumulative roll-bonding”, 2016. Materials and Design, Vol 110, pp 124-129 (“Yao”; of record) in view of US 2015/0135791 (“Ma”), US 2018/0057944 (“Mohammadian”; of record), US 2011/0233816 (“Liu”; of record), “Investigation of the Microstructure and the Mechanical Properties of Cu-NiC Composite Produced by Accumulative roll Bonding and Coating Processes”, 2015. Journal of Materials Engineering and Performance, Vol 24, pp 4746-4754 (“Shabani”; of record) and “Growth of Intermetallic Phases in Al/Cu Composites at Various Annealing Temperatures During the ARB Process, 2011. Met. Mater. Int., Vol 18, No 1, pp 1-6 (“Hsieh”; of record).
Regarding claim 31, Yao teaches a method for making an alloy matrix composite (P 125, C 1, Par 2, L 21-22), comprising: providing a metal matrix composite (P 127, C 1, Par 3, L 1-2; Cu/C composite), wherein the metal matrix composite comprises at least one metal body (Cu) and at least one reinforcement body (carbon materials including carbon nanotubes and graphene) (P 125, C 1, Par 1, L 21-22 as well as P 124, C 2, Par 2, L 1-3); rolling the metal matrix composite to obtain a middle composite structure (P 125, C 2, Par 2, L 13-15; Accumulative Roll Bonding); and repeatedly folding and rolling the middle composite structure to obtain a second composite structure (P 125, C 2, Par 2, L 9-21).
The Examiner notes that although Yao initially teaches that carbon material is spread over half of the top surface of the metal body (P 125, C 2, Par 2, L 6-9), after an initial round of folding and rolling the material, a metal matrix composite would be obtained wherein the reinforcement body is present in the metal body. Thus, Yao teaches the step of providing a metal matrix composite, wherein the metal matrix composite comprises at least one metal body and at least one reinforcement body in the metal body.
Further, with respect to the thickness of the metal matrix composite, Yao teaches that sheets with 1 mm in thickness are used to form the metal matrix composite (P 125, Col 2, Par 2, L 1-2). Yao teaches that initially the strip/sheet is folded in half with the reinforcement body present within, and rolled with no reduction in thickness (P 125, Col 2, Par 2, L 9-13). Thus, the thickness of the obtained metal matrix composite would be approximately 2 mm. Such a thickness falls within the claimed range of about 0.03 mm to about 3 mm.
Modified Yao does not explicitly teach removing cracks on the edges of the middle composite structure.
Ma teaches a method of rolling ultrathin metal alloy tapes (Title). Ma teaches that it is conventionally known to remove crack sources on edges of the thin tape by frequently trimming the edges ([0006]; [0018]; [0021]; [0031]; [0033]).
It would have been obvious to an ordinarily skilled artisan to trim the edges of the middle composite structure in order to remove crack sources. Such a process is conventionally known in the art and can be completely frequently during manufacture to ensure removal of cracks.
Regarding the exact number of repetitions of folding and rolling the middle composite structure to obtain the alloy matrix composite, Yao teaches that the cycle of folding and rolling is repeated to the intended N, wherein samples with N = 1, 5, 10, 15, 20, 25, 30 were fabricated (P 125, C 2, Par 2, L 15-18). Thus, Yao teaches a repetition range of 1-30 cycles. Seeing as repeating the steps of folding and rolling 8 times as claimed falls within the range taught by Yao, a prima facie case of obviousness exists (MPEP 2144.05 I).
Yao does not explicitly teach that the at least one metal body is made of aluminum, silver, or gold.
Mohammadian teaches a multilayer metal-matrix composite and manufacturing method thereof ([0002]). The multilayer metal-matrix composite contains a core sheet reinforced with ceramic reinforcements ([0006], L 4-12; Fig. 2, 201). The Examiner asserts that this core sheet taught by Mohammadian is analogous to the metal body of the instant claim and the Cu metal body taught by Yao, and the ceramic reinforcements are analogous to the reinforcement body of the instant claim. Further, Mohammadian teaches that this core sheet may be comprised of metals such as aluminum, iron, nickel, gold, copper, tin, titanium, cobalt, magnesium, platinum, palladium, zirconium, silver, beryllium, an aluminum alloy, an iron based alloy, magnesium alloy, platinum alloy, palladium alloy, zirconium alloy, steel, brass, a silver alloy, a beryllium alloy, a super alloy, or any combinations thereof ([0007]). Further, Mohammadian teaches a similar manufacturing method to that of Yao in that the core sheet is subject to an accumulative roll bonding (ARB) process ([0009]; Fig. 1, 105).
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). As Yao teaches the method of the instant claim except that a metal body of copper rather than aluminum/silver/gold, and Mohammadian teaches a similar method wherein a metal body (core sheet) may be comprised of aluminum/silver/gold as well as copper, an ordinarily skilled artisan would have found it obvious to substitute the copper metal body taught by Yao for an aluminum/silver/gold one, with the expectation that the composite would still be formed in substantially the same manner and structure.
Yao does not explicitly teach that the at least one reinforcement body comprises a plurality of carbon nanotubes joined end to end by van der Waals attractive force and extend substantially along a same direction.
Liu teaches a carbon nanotube film, wherein the carbon nanotubes within the film are arranged substantially along the same direction and parallel to the surface of the carbon nanotube film ([0055]). Liu teaches that the ends of each carbon nanotube are joined to another end of an adjacent carbon nanotube arranged substantially along the same direction by van der Waals attractive force ([0055]). Further, Liu teaches that carbon nanotube films of this structure have good thermal and electrical conductivity properties along the direction of the aligned carbon nanotubes, and can be used in many different fields ([0006]).
It would have been obvious to an ordinarily skilled artisan to combine the teachings of Liu into Yao and provide a carbon nanotube film comprising a plurality of carbon nanotubes joined end to end by van der Waals attractive force, extending substantially along a same direction as the reinforcement body of the alloy matrix composite. Carbon nanotube films of this structure have good thermal and electrical conductivity properties along the direction of the aligned carbon nanotubes.
Yao does not explicitly teach placing an alloying element layer on a surface of the metal matrix composite to obtain a first composite structure.
Shabani teaches a method for making an alloy matrix via accumulative roll bonding (P 4746, C 2, Par 3, L 1-3). Shabani teaches that the method includes depositing an alloying layer of nickel onto a copper base structure prior to roll bonding (P 4747, C 1, Par 1, L 17-21). Furthermore, Shabani teaches that the inclusion of nickel as an alloying element acts as a reinforcement to the copper base, impedes dislocation motion, and causes the generation of additional dislocations around nickel particles, thereby strengthening the material and reducing elongation (P 4751, C 1-2, factor (1) as well as the Abstract).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Shabani into Yao and place an alloying element layer of nickel onto a surface of the copper metal matrix composite, to obtain a first composite structure. The nickel alloying layer would strengthen the final material and reduce elongation. To be clear, the ordinarily skilled artisan would find it obvious to include the nickel of Shabani into the Cu/C composite of Yao because Shabani teaches that improvement in the mechanical properties of the composite sample (note: a Cu based composite) was more noticeable due to the reinforcing effect of nickel particles (Abstract).
Therefore, it would be prima facie obvious to the ordinarily skilled artisan at the time the invention was effectively filed to include the nickel of Shabani as additional reinforcing materials to the Cu based composite of Yao so as to achieve improved mechanical properties.
Yao, Mohammadian, Liu, and/or Shabani do not explicitly teach annealing the second composite structure to obtain the alloy matrix composite.
Hsieh teaches an annealing treatment at 300°C or 400°C for 2 hours (Section 2.1, Par 3, L 1-3) of a copper-aluminum composite material formed through accumulative roll bonding (Section 2.1, Par 2, L 1-6). Further, Hsieh does not teach nor suggest that the composite material is deformed during the annealing treatment.
Hsieh teaches that the result of this annealing treatment is the formation of intermetallic phases at grain boundaries (Section 3.2; Fig. 12). Incorporating the step of annealing into the method taught by Yao in view of Mohammadian, Liu, and Shabani would serve the same function that is taught by Hsieh, and would result in a similar outcome – the growth of intermetallic phases at the boundaries of the components.
Thus, the prior art of record contains all of the claimed elements of the instant claim. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and an ordinarily skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). 
Thus, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hsieh into Yao, Mohammadian, Liu, and Shabani and anneal the second composite structure, without simultaneous physical deformation, to obtain the alloy matrix composite so as to achieve a composite material with improved mechanical properties (Shabani, Abstract) and good dispersion of the reinforcement materials (Yao, P 124, C 2, L 1-5). Notably, the dispersion of reinforcement particles is recognized as a problem in the art (Yao, P 125, C 1, lines 23-25).
Modified Yao does not explicitly teach that no pores exist in the alloy matrix composite.
Shabani teaches that reducing the porosity of the composite produced by an ARB process is an important factor in improving the elongation when increasing the number of ARB cycles (P 4751, C 1, Par 3, L 15-22). Thus, an ordinarily skilled artisan would be motivated to increase the number of ARB cycles, thereby eliminating pores in the composite in order to improve the elongation of the composite.
Regarding claim 32, Liu teaches that during manufacture of the carbon nanotube film, the carbon nanotube segments are initially drawn out end-to-end by a drawing tool, and subsequent carbon nanotubes are drawn out by van der Waals attractive forces between the ends of the following carbon nanotubes and the initially drawn carbon nanotubes ([0035]). Thus, Liu teaches a drawn carbon nanotube film.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to combine the teachings of Liu into Yao and provide a carbon nanotube film comprising a plurality of carbon nanotubes joined end to end by van der Waals attractive force, extending substantially along a same direction as the reinforcement body of the alloy matrix composite. Carbon nanotube films of this structure have good thermal and electrical conductivity properties along the direction of the aligned carbon nanotubes.
Regarding claim 33, Shabani teaches that nickel is electroplated onto the surface of the copper metal body (P 4747, C 1, Par 1, L 17-21). A person having ordinary skill in the art would have concluded that this electroplating would result in the formation of a layer of nickel on the surface of the copper. 
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Shabani into Yao and place an alloying element layer of nickel onto a surface of the copper metal matrix composite, to obtain a first composite structure. The nickel alloying layer would strengthen the final material and reduce elongation.
Thus, the modified method taught by Yao in view of Mohammadian, Liu, Shabani and Hsieh teaches stacking the alloying element layer, nickel, on the surface of the metal matrix composite.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Ma, Mohammadian, Liu, Shabani,  and Hsieh  as applied to claim 31, further in view of US 2010/0282495 (“Uno”; of record).
Regarding claim 34, Hsieh teaches that the composite structure is annealed at 300°C or 400°C (Section 2.1, Par 3, L 1-3). These temperatures fall within the claimed range of about 100°C to about 600°C. Further, Hsieh teaches that the composite structure is annealed for 2 hours (Section 2.1, Par 3, L 1-3). This annealing time falls within the claimed range of about 1 hour to about 24 hours.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hsieh into Yao as modified by Mohammadian, Liu, and Shabani and anneal the second composite structure to obtain the alloy matrix composite. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). 
Hsieh teaches that the result of this annealing treatment is the formation of intermetallic phases at grain boundaries (Section 3.2; Fig. 12). Incorporating the step of annealing into the method taught by Yao in view of Mohammadian, Liu, and Shabani would serve the same function that is taught by Hsieh, and would result in a similar outcome – the growth of intermetallic phases at the boundaries of the components.
Yao, Mohammadian, Liu, Shabani, nor Hsieh explicitly teach annealing the second composite structure in argon gas.
Uno teaches a method for heat treating a copper wire ([0091]). Uno teaches that heat treatment is conducted under an insert atmosphere, such as by using argon gas, in order to prevent oxidation ([0102]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Uno and conduct annealing in argon gas. Annealing in this inert atmosphere would prevent oxidation of the workpiece.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Ma, Mohammadian, Liu, Shabani,  and Hsieh  as applied to claim 31, further in view of “High Strength and Ductility of Ultrathin Laminate Foils Using Accumulative Roll Bonding and Asymmetric Rolling”, 2015. Metallurgical and Materials Transactions A, vol 46A pp 869-879 (“Yu”).
Regarding claim 35, with respect to the thickness of the metal matrix composite, modified Yao does not explicitly teach a thickness which overlaps or falls within the range of “about 0.06 mm” which is presently claimed. Rather, Yao teaches that sheets with 1 mm in thickness are used to form the metal matrix composite (P 125, Col 2, Par 2, L 1-2). Yao teaches that initially the strip/sheet is folded in half with the reinforcement body present within, and rolled with no reduction in thickness (P 125, Col 2, Par 2, L 9-13). Thus, the thickness of the obtained metal matrix composite would be approximately 2 mm. It is noted that Yao does not teach against modification of the taught thickness.
Yu teaches a study concerning the production of microparts by microforming of sheets/foils through accumulative roll bonding (Abstract). Yu teaches that the thickness of a metal sheet/foil material to be roll bonded may begin at approximately 300 microns (0.3 mm) (S II, Par 1, L 1-2). Further, Yu teaches that accumulative roll bonding may be used to produce articles having thickness of 45 microns (0.045 mm) that have a reduced size (thickness) effect during microforming (S V, Par 1, L 1-6) – meaning that a reduction in thickness of the product does not correspond to a decrease in tensile and fracture properties (S IV-C, Par 1, L 18-30). Further, Yu teaches that there is an interest in miniaturization of products enabling product functions to be implemented in microscale geometries (S 1, Par 1, L 1-4), whereby thinner foils are required for the forming of these smaller microparts, but should still retain the required strength to maintain structural stability (S 1, Par 1, L 6-9). Yu further references studies done where substrate thickness was decreased all the way to 10 microns, in one example (S 1, Par 1, L 16-23).
It would have been obvious to an ordinarily skilled artisan, based on the teachings of Yu, to modify the thickness of the metal matrix composite to be accumulative roll bonded by the method of Yao, such that a starting thickness of the composite is in the range of 300 microns or less, as low as 10 microns. There is interest in the art in minimizing product thickness to form miniaturized, microformed parts, and accumulative roll bonding processes such as that taught by Yao have been identified as processes where a reduced size effect may be experienced during manufacture, such that a decrease in thickness does not correspond to a decrease in tensile or fracture properties of the material. Thus, the method of Yao is suitable for manufacture of ultra-thin products.
The Examiner notes that the claimed starting thickness of the metal matrix composite, about 0.06 mm, is equivalent to about 60 microns, and thus falls within the range of modified Yao. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Arguments
Applicant’s remarks filed 9/30/2022 are acknowledged and have been fully considered. Applicant has argued that Yao, nor any additional reference in the prior art combination, does not teach or suggest the claimed thickness of the metal matrix composite. The Examiner finds this argument persuasive, and notes that the rejection of claim 1 based on Yao in view of Mohammadian, Liu, Shabani,  and Hsieh, as well as the rejection of claim 1 based on Yao in view of Mohammadian, Liu, Tayyebi,  and Hsieh, have been withdrawn. However, upon further search and consideration, new grounds of rejection have been entered further incorporating newly cited Yu with respect to the claimed thickness of the metal matrix composite.
Applicant argues further that none of the cited references disclose or suggest removing cracks on edge(s) of the middle composite structure, a newly claimed step present in both independent claims 1 and 31. The Examiner notes that the grounds of rejection which Applicant argues against have been withdrawn, and Applicant’s argument is thus moot. Further, new grounds of rejection have been entered further incorporating newly cited Ma with respect to the claimed step of removing cracks from edge(s) of the middle composite structure. To be clear, the new grounds of rejection entered in this correspondence were necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735    

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735